EXHIBIT 10.1

June 10, 2008

Mr. Jonathan Rennert

39 Revolutionary Road

Concord, MA 01742

Dear Jonathan:

It is with great pleasure that I extend this offer to you, to join ZOLL Medical
Corporation as the President, reporting directly to me. Your start date will be
on a day that has been mutually agreed upon.

In your role as President, you will be compensated at a rate of $25,834 per
month (annualized equivalent of $310,000), plus a bonus which will pay 65% of
base salary at plan. The bonus will be allocated approximately as follows: 50%
on Corporate financial performance, 25% on “defib division” financial
performance, and 25% on individuals MBO’s. In additional there will be upside
potential on financial bonus amounts based on over achieving budgeted
performance.

The corporate financial bonus amount will be guaranteed for the quarters ending
March 2009, and June 2009.

As well as your cash compensation, it will be recommended to the Board of
Directors that you receive stock options of 50,000 shares of ZOLL Common Stock.
The options will vest over a four-year period in equal increments. In addition,
executives are eligible for annual grants of additional equity depending on
performance.

In this full-time position, you will be eligible for all benefits covered under
ZOLL Medical Corporation Employee Benefit Package, which includes life
insurance, medical/dental and participation in the 401(k) Plan.

As a condition of employment, you will be required to sign the ZOLL Medical
Corporation Confidentiality & Non-Compete Agreement, which was part of the
package you received. At your start date, we will require documents for the
Employment Eligibility Verification (I-9). Please signify your acceptance by
returning one signed copy of your acceptance to the Human Resources Department
at ZOLL. Kindly retain one copy of our offer for your records.



--------------------------------------------------------------------------------

Page Two

June 10, 2008

 

 

Jonathan, I look forward to you joining our team, and feel you are in a position
to make a tremendous contribution to the growth of ZOLL Medical Corporation. I
am truly excited about the potential of adding your talents to our company, as
this position is tailor made for your experience and interests. I look forward
to working with you, and believe we will make a great team.

Sincerely,

ZOLL Medical Corporation

/s/ Richard A. Packer

Richard A. Packer

President

Chief Executive Officer

 

 

 

I accept:

 

  /s/ Jonathan Rennert       June 13, 2008 Signature     Date